DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  in the final line, “;” should be changed to a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claims 6 and 13 recite the limitation "said first sidewall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 13 recite the limitation "said first liquid injection conduit" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "said first sidewall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "said first liquid injection conduit" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "said second sidewall" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "said second liquid injection conduit" in the penultimate line.  There is insufficient antecedent basis for this limitation in the claim.
Please note there are instances of insufficient antecedent basis in the claims too numerous to list. The above instances are some examples of these issues. The applicant is expected to make corrections without adding new subject matter. 

		Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, 11, 13, 15, 19-22, 24-25, 31-32, 35, 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. 6,644,226.

Independent Claim 1: Baker discloses an agricultural device, comprising: 
a ground-engaging component (31, Fig. 5) disposed at least partially within a planting trench formed by a planter row unit (specifically by 34) in a soil surface, said ground engaging component capable of pivoting laterally side-to-side (seen in Fig. 6, see also col. 12, lns. 65-67) about a pivot axis as said ground engaging component advances in a forward direction of travel, as per claim 1.  

Dependent Claims 2, 4, 6, 11, 13, 15, 19: Baker further discloses wherein said pivot axis is disposed generally horizontally and is generally aligned with a forward direction of travel (seen in Figs. 4, 6, col. 11, lns. 15-23), as per claim 2;
wherein said ground engaging component (31) includes a first liquid injection conduit (32) configured to inject liquid into a first sidewall of said planting trench (see Fig. 5) while said ground engaging component advances in said forward direction of travel, as per claims 4, 11;
wherein said ground engaging component (31) includes a first wing (unnumbered, seen in Figs. 4-5) disposed to open a first side trench (see Fig. 5) in said first sidewall as said ground engaging component advances in said forward direction of travel, and wherein said first liquid injection conduit (32) is disposed to inject liquid into said first side trench, as per claims 6, 13;
wherein said ground-engaging component (31, Fig. 5) is mounted to said planter row unit (not shown) such that said ground engaging component engages a bottom of said planting trench (made by 34, the front end of 31 contacts the soil first in a forward direction of travel) forward of a location in which seeds are deposited (31 deposits seeds and/or fertiliser) into said planting trench by said planter row unit as said planter row unit advances in said forward direction of travel, as per claim 15;
wherein said ground-engaging component (31) is mounted to a spring (col. 1, lns. 36-40) mounted to a housing (not shown, the row unit), said spring permitting said ground-engaging component to vertically displace (in a lateral and upward direction about the horizontal axis) relative to said housing, as per claim 19.

Independent Claim 20: Baker discloses an agricultural device, comprising: 
a ground-engaging component (31, Fig. 5) mounted to a planter row unit (not shown), said planter row unit opening a planting trench (with 34) in the soil as said row unit advances in a forward direction of travel, said planter row unit depositing seed (col. 8, lns. 25-36) in said planting trench as said planter row unit advances in said forward direction of travel, said ground engaging component disposed at least partially within said planting trench as said planter row unit advances in said forward direction of travel;
said ground engaging component pivotally mounted to said planter row unit about a pivot axis (seen in Figs. 4, 6, col. 11, lns. 15-23) such that said ground engaging component is capable of pivoting laterally side-to-side about said pivot axis (seen in Figs. 4, 6, col. 11, lns. 15-23) as said planter row unit advances in said forward direction of travel, as per claim 20.

Dependent Claims 21-22, 24-25, 31-32, 35, 39: Baker further discloses wherein said ground engaging component (31) is pivotally mounted to a bracket (41, Fig. 6) rigidly mounted to said planter row unit (not shown) and whereby said bracket supports said pivot axis (seen in Figs. 4, 6, col. 11, lns. 15-23), as per claim 21;
wherein said pivot axis (seen in Figs. 4, 6, col. 11, lns. 15-23) is disposed generally horizontally and is generally aligned with a forward direction of travel, as per claim 22;
wherein said ground engaging component (31) includes at least one wing (unnumbered, seen in Figs. 4-5) extending laterally outward into a sidewall of said planting trench (created by 34) such that said at least one wing forms a side trench (Fig. 5) in said sidewall of said planting trench as said planter row unit advances in said forward direction of travel, as per claim 24;
wherein said at least one wing (unnumbered, seen in Figs. 4-5) includes a fluid outlet (32) and wherein fluid from a fluid source (fertiliser source, not shown) passes through said fluid outlet into said side trench (see Fig. 5), as per claim 25;
wherein said ground engaging component (31) includes at least one wing (unnumbered, seen in Figs. 4-5) extending laterally outward into a sidewall of said planting trench (created by 34) such that said at least one wing forms a side trench in said sidewall of said planting trench (seen in Fig. 5) as said planter row unit advances in said forward direction of travel, as per claim 31;
wherein said at least one wing (unnumbered, seen in Figs. 4-5) includes a fluid outlet (32) and wherein fluid from a fluid source (fertiliser source, not shown) passes through said fluid outlet into said side trench (see Fig. 5), as per claim 32;
wherein said ground-engaging component (31) engages a bottom of said planting trench (made by 34, the front end of 31 contacts the soil first in a forward direction of travel) forward of a location in which said seeds are deposited (31 dispenses seeds and/or fertiliser) into said planting trench as said planter row unit (not shown) advances in said forward direction of travel, as per claim 35;
wherein said ground-engaging component (31) is mounted to a spring (col. 1, lns. 36-40) mounted to a housing (not shown, the row unit), said spring permitting said ground-engaging component to vertically displace (in a lateral and upward direction about the horizontal axis) relative to said housing, as per claim 39.

Claim(s) 1, 4-5, 7, 20, 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeomans 9,192,090.

Independent Claim 1: Yeomans discloses an agricultural device, comprising: 
a ground-engaging component (10) disposed at least partially within a planting trench formed by a planter row unit (see Abstract, lns. 1-2; trench formed specifically by 11) in a soil surface, said ground engaging component capable of pivoting laterally side-to-side (about vertical axis defined by pin 27) about a pivot axis as said ground engaging component advances in a forward direction of travel, as per claim 1.

Dependent Claims 4-5, 7: Yeomans further discloses wherein said ground engaging component (10) includes a first liquid injection conduit (left 45) configured to inject liquid into a first sidewall (a left sidewall) of said planting trench (made by 11) while said ground engaging component advances in said forward direction of travel, as per claim 4;
wherein said ground engaging component (10) includes a second liquid injection conduit (right 45) configured to inject liquid into a second sidewall (a right sidewall) of said planting trench (made by 11) while said ground engaging component advances in said forward direction of travel, as per claims 5;
wherein said ground engaging component (10) includes a first wing (left 31) disposed to open a first side trench in said first sidewall (the left sidewall) as said ground engaging component advances in said forward direction of travel, and wherein said first liquid injection conduit (left 45) is disposed to inject liquid into said first side trench; and 
wherein said ground engaging component includes a second wing (right 31) disposed to open a49Continuation ApplicationAnty Ref: 27151.10073US05 second side trench in said second sidewall (the right sidewall) as said ground engaging component advances in said forward direction of travel, and wherein said second liquid injection conduit (right 45) is disposed to inject liquid into said second side trench, as per claim 7;

Independent Claim 20: Yeomans discloses an agricultural device, comprising: 
a ground-engaging component (10) mounted to a planter row unit (not shown, col. 1, ln. 66-col. 2, ln. 1), said planter row unit opening a planting trench (with 11) in the soil as said row unit advances in a forward direction of travel, said planter row unit depositing seed (col. 1, lns. 6-9) in said planting trench as said planter row unit advances in said forward direction of travel, said ground engaging component disposed at least partially within said planting trench as said planter row unit advances in said forward direction of travel;
said ground engaging component pivotally mounted to said planter row unit about a pivot axis (about vertical axis defined by pin 27) such that said ground engaging component is capable of pivoting laterally side-to-side about said pivot axis as said planter row unit advances in said forward direction of travel, as per claim 20.
  
Dependent Claims 26-27: Yeomans further discloses wherein said ground engaging component (10) includes a first wing (left 31) extending laterally outward from a first side (the left side) of said ground engaging component into a first sidewall of said planting trench (made by 11) forming a first side trench in said first sidewall as said planter row unit advances in said forward direction of travel, and a second wing (right 31) extending laterally outward from a second side (the right side) of said ground engaging component into a second52Continuation ApplicationAnty Ref: 27151.10073US05 sidewall of said planting trench forming a second side trench in said second sidewall as said planter row unit advances in said forward direction of travel, as per claim 26;
wherein said first wing (left 31) includes a first fluid outlet (left 45) in fluid communication with a fluid source (not shown) and said second wing (right 31) includes a second fluid outlet (right 45) in fluid communication with said fluid source, and wherein fluid passes through said first fluid outlet into said first side trench and fluid passes through said second fluid outlet into said second side trench, as per claim 27.

Claim(s) 1, 8, 20, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleischer et al. 4,580,506.

Independent Claim 1: Fleischer discloses an agricultural device, comprising: 
a ground-engaging component (10) disposed at least partially within a planting trench formed by a planter row unit (specifically by 13) in a soil surface, said ground engaging component capable of pivoting laterally side-to-side (see Fig. 3, col. 1, lns. 44-50) about a pivot axis as said ground engaging component advances in a forward direction of travel, as per claim 1.  

Dependent Claim 8: Fleischer further discloses wherein said ground-engaging component (10) is mounted to said planter row unit (seen in Fig. 1) such that said ground engaging component engages a bottom of said planting trench (formed by 13) forward of a location in which seeds are deposited (Abstract, lns. 6-9) into said planting trench by said planter row unit as said planter row unit advances in said forward direction of travel, as per claim 8.
Independent Claim 20: Fleischer discloses an agricultural device, comprising: 
a ground-engaging component (10) mounted to a planter row unit (Fig. 1), said planter row unit opening a planting trench (with 13) in the soil as said row unit advances in a forward direction of travel, said planter row unit depositing seed (Abstract, lns. 6-9) in said planting trench as said planter row unit advances in said forward direction of travel, said ground engaging component disposed at least partially within said planting trench (col. 2, lns. 26-28) as said planter row unit advances in said forward direction of travel;
said ground engaging component pivotally mounted to said planter row unit about a pivot axis (defined through 29) such that said ground engaging component is capable of pivoting laterally side-to-side about said pivot axis (see Fig. 3, col. 1, lns. 44-50) as said planter row unit advances in said forward direction of travel, as per claim 20.

Dependent Claim 28: Fleischer further discloses wherein said ground-engaging component (10) engages a bottom of said planting trench (of 13) forward of a location in which said seeds are deposited (Abstract, lns. 6-9) into said planting trench as said planter row unit (Fig. 1) advances in said forward direction of travel, as per claim 28.

Claim(s) 1, 9-10, 20, 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagny 6,530,334.

Independent Claim 1: Hagny discloses an agricultural device, comprising: 
a ground-engaging component (36) disposed at least partially within a planting trench formed by a planter row unit (made by 24) in a soil surface, said ground engaging component capable of pivoting laterally side-to-side (col. 8, lns. 9-11) about a pivot axis (through 27) as said ground engaging component advances in a forward direction of travel, as per claim 1.  

Dependent Claims 9-10: Hagny further discloses wherein said ground-engaging component (36) is mounted to said planter row unit (13) such that said ground engaging component engages a bottom of said planting trench rearward of a location in which seeds are deposited (via 30 in Fig. 2) into said planting trench by said planter row unit as said planter row unit advances in said forward direction of travel (seen in Fig. 2), as per claim 9;
a seed firmer (32) disposed forward of said ground-engaging component (36) in said forward direction of travel (see Fig. 2), as per claims 10.

Independent Claim 20: Hagny discloses an agricultural device, comprising: 
a ground-engaging component (36) mounted to a planter row unit (13), said planter row unit opening a planting trench (with 24) in the soil as said row unit advances in a forward direction of travel, said planter row unit depositing seed (via 28) in said planting trench as said planter row unit advances in said forward direction of travel, said ground engaging component disposed at least partially within said planting trench (see Fig. 2) as said planter row unit advances in said forward direction of travel;
said ground engaging component pivotally mounted to said planter row unit about a pivot axis (27) such that said ground engaging component is capable of pivoting laterally side-to-side (col. 8, lns. 9-11) about said pivot axis as said planter row unit advances in said forward direction of travel, as per claim 20.

Dependent Claims 29-30: Hagny further discloses wherein said ground-engaging component (36) engages a bottom of said planting trench (made by 24) rearward of a location in which said seeds are deposited (via 30, Fig. 2) into said planting trench as said planter row (13) unit advances in said forward direction of travel, as per claim 29;
a seed firmer (32) disposed forward of said ground-engaging component (36) in said forward direction of travel (see Fig. 2), as per claim 30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al.

Dependent Claims 3, 23: The device is disclosed as applied above. However, Baker fails to disclose wherein said pivot axis descends at an angle toward said forward direction of travel, as per claims 3 and 23.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the pivot axis at a descending angle in the forward direction since it has been held that rearranging parts of an invention involves only routine skill in the art.

Allowable Subject Matter
Claims 12, 16-18, 33-34 and 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        June 3, 2022